Case 6:19-cv-00537-MJJ-PJH Document 65 Filed 11/19/20 Page 1 of 2 PageID #: 555




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

 BERNADINE D SOILEAU                           CASE NO. 6:19-CV-00537

 VERSUS                                        JUDGE JUNEAU

 MIDSOUTH BANCORP INC ET AL                    MAGISTRATE JUDGE HANNA


                                      ORDER

       Before the Court is the Motion to Set Aside Default filed on behalf of John

 Soileau, Jr. (Rec. Doc. 62). Midsouth Bank N.A., which filed the Third-Party

 Demand against Mr. Soileau, does not oppose the Motion.

       The court may set aside an entry of default for good cause. Rule 55(c). The

 Fifth Circuit set forth the general standard applicable to setting aside the entry of

 default as follows:

              [F]ederal courts should not be agnostic with respect to the entry
       of default judgments, which are “generally disfavored in the law” and
       thus “should not be granted on the claim, without more, that the
       defendant had failed to meet a procedural time requirement.” Thus,
       “where there are no intervening equities any doubt should, as a general
       proposition, be resolved in favor of the movant to the end of securing a
       trial upon the merits.”

              To determine whether good cause to set aside a default exists—
       a “decision necessarily ... informed by equitable principles”—“we have
       found it useful to consider three factors ... [:] whether the default was
       willful, whether setting it aside would prejudice the adversary, and
       whether a meritorious defense is presented.” Other factors may also be
       considered, including whether “the defendant acted expeditiously to
       correct the default.”
Case 6:19-cv-00537-MJJ-PJH Document 65 Filed 11/19/20 Page 2 of 2 PageID #: 556




          Lacy v. Sitel Corp., 227 F.3d 290, 292 (5th Cir. 2000) (Citations omitted.)

          The Court finds that good cause exists for setting aside the default entered

 against Mr. Soileau, who was not represented by counsel until recently. Because

 Midsouth does not object to the setting aside of the default, the Court interprets that

 Midsouth will not be prejudiced by this order. Further, there is no evidence that Mr.

 Soileau’s default was willful. Accordingly,

          IT IS ORDERED that the entry of default against John Soileau, Jr. be set

 aside.

          Signed at Lafayette, Louisiana on this 19th day of November, 2020.


                                          ____________________________________
                                          PATRICK J. HANNA
                                          UNITED STATES MAGISTRATE JUDGE
